FILED
                              NOT FOR PUBLICATION                           OCT 01 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



EPIFANIA HERNANDEZ-VITE,                          No. 12-72216

               Petitioner,                        Agency No. A095-292-117

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted September 24, 2013 **

Before:        RAWLINSON, N.R. SMITH, and CHRISTEN, Circuit Judges.

       Epifania Hernandez-Vite, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order denying her motion to

reopen removal proceedings based on ineffective assistance of counsel. We have

jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the denial of


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
a motion to reopen. Mohammed v. Gonzales, 400 F.3d 785, 791 (9th Cir. 2005).

We deny the petition for review.

      The BIA did not abuse its discretion in denying Hernandez-Vite’s motion to

reopen alleging ineffective assistance of counsel where she failed to comply with

the threshold requirements of Matter of Lozada, 19 I. & N. Dec. 637 (BIA 1988),

and the alleged ineffective assistance was not plain on the face of the

administrative record. See Reyes v. Ashcroft, 358 F.3d 592, 596-99 (9th Cir. 2004).

      In light of this disposition, we do not reach Hernandez-Vite’s remaining

contention regarding her eligibility for adjustment of status.

      PETITION FOR REVIEW DENIED.




                                           2                                 12-72216